Citation Nr: 1516833	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  12-34 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cardiovascular disease, to include ischemic heart disease, as a result of exposure to herbicides.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 

ATTORNEY FOR THE BOARD
 
U. Ifon, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from December 1968 to August 1991.  The Veteran died in January 2005 and the appellant is his surviving spouse. 
 
This appeal to the Board of Veterans' Appeals (Board) is from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), issued in response to the Nehmer class-action case.  See 38 C.F.R. § 3.816 (2014); Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).
 
Based on the medical evidence of record, the Board has recharacterized the issue of entitlement to service connection for ischemic heart disease more broadly as entitlement to service connection for a cardiovascular disease, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).
 
In December 2014, the appellant attended a video conference hearing before the undersigned.  The hearing transcript is of record.
 
Additional evidence was added to the claims file at the December 2014 Board hearing; however, the appellant waived initial RO review of any new evidence and thus a remand is not required.  38 C.F.R. § 20.1304(c) (2014).
 
 
 

FINDINGS OF FACT
 
1.  There is insufficient evidence to verify the Veteran's claimed exposure to Agent Orange and other herbicides while he served in Thailand during the Vietnam Era.  

2.  There is insufficient evidence to verify any in-country service by the Veteran in the Republic of Vietnam.  
 
3.  The most probative evidence of record preponderates against finding that the Veteran had a cardiovascular disease related to his active service.
 
 
CONCLUSION OF LAW
 
A cardiovascular disease was not incurred or aggravated in service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Duties to Notify and Assist
 
In the case at hand, the requirements of 38 U.S.C.A. § 5103A have been met.  The appellant received adequate notice of the information and evidence needed to substantiate and complete a claim to include notice what evidence VA would attempt to secure, what evidence the appellant was responsible for securing, and how effective dates and disability ratings are assigned.  To appellant's representative demonstrated an understanding of the requirements of this claim through his presentation at the Board hearing.  The issue was most recently adjudicated in a July 2012 Statement of the Case.
 
VA has also fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate the claim.  There is no evidence that additional records have yet to be requested, or that additional opinions are in order.
 
Service Connection for Cardiovascular Disease
 
The appellant contends that the Veteran was entitled to service connection for a cardiovascular disease, to include ischemic heart disease, due to herbicide exposure while on active duty.  If a veteran was exposed to an herbicide agent during active military service, ischemic heart disease shall be service-connected, if the disorder became compensably disabling at any time after separation from active duty, 38 C.F.R. § 3.307(a)(6); and provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are satisfied.  38 C.F.R. § 3.309(e). 

The term "ischemic heart disease" includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Id.
 
Exposure to herbicides is presumed for those veterans who served in the Republic of Vietnam during a certain period.  38 C.F.R. § 3.307(a)(6)(iii).  Exposure to herbicides may also be presumed for those who served in certain military occupational specialties in certain areas of Thailand during the Vietnam War.  See the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  If a veteran served at a Royal Thai Air Force Bases in U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter as shown by daily work duties, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10. (q).
 
To support the appellant's contention that the Veteran was exposed to herbicides she first argues he entered Vietnam en route to Thailand.  Personnel records do not indicate the Veteran had service in Vietnam.  A report from the Defense Personnel Records Information Retrieval System was unable to confirm that the aircraft which transported the Veteran to Thailand landed in Vietnam while en route.  In December 2011, VA issued a memorandum of a formal finding on lack of information required to verify the Veteran's service in Vietnam.  Other than the appellant's bare unsupported assertion she has offered no evidence which independently corroborates the assertion that the Veteran set foot in the Republic of Vietnam.  In light of the negative report from the Defense Personnel Records Information Retrieval System, and the absence of any independent evidence to the contrary, the Board finds that the Veteran did not serve on the land mass of the Republic of Vietnam.
 
In the alternative, the appellant also contends the Veteran was exposed to herbicides while performing duties at the U-Tapao Royal Thai Air Base.  While a review of personnel records confirm the Veteran served at U-Tapao as a vehicle operator, there is no way to verify that such duties required him to drive around the perimeter of the base as part of his regular duties.  Moreover, strategic logic would dictate that if the Veteran was driving crew personnel to aircraft, that those aircraft would not be parked near the perimeter of a base in order to avoid the aircraft being subjected to an easy attack near a base perimeter.
 
While the appellant is competent to report back what the Veteran told her about his service in Thailand, there is simply no evidence to corroborate any claimed herbicide exposure aside from the appellant's lay contentions.  In short, the Board finds that there is no independently verifiable evidence that the Veteran was ever exposed to herbicides during his service.  Accordingly, given the fact that the Veteran would not have been required to serve near the air base perimeter due to his daily work duties, performance evaluations, the Board finds that he did not meet the criteria for presumptive or direct service-connection based on herbicide exposure.  See 38 C.F.R. § 3.307(a)(6)(iii).
 
The Board considered entitlement to service connection on a presumptive and direct basis under 38 C.F.R. § 3.303.  In this regard, the Veteran had diagnoses of organic heart disease consisting mainly of congestive heart failure, and cardiomyopathy.  See October and November 1999 private treatment notes.  As it is unclear the exact nature of the Veteran's cardiovascular problem, the Board will consider all forms of a cardiovascular disease.
 
Cardiovascular disease is a chronic diseases under 38 C.F.R. § 3.309(a).  Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307), subsequent manifestations of the same chronic disease are generally service- connected, unless attributable to intercurrent causes.  
 
Entitlement to service connection may also be established on a direct basis with evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).
 
Service treatment records, to include periodic examination reports, show no indication of a cardiovascular disease.  The Board notes the Veteran complained of chest pains for three days in September 1980, however, there was no diagnosis of ischemic heart disease or any form of heart disease.
 
A review of post-service treatment records does not indicate a diagnosis of a cardiovascular disease within the first year following his retirement from active duty.  As such, the provisions of 38 C.F.R. §§ 3.303(b), 3.307, 3.309 are inapplicable to this claim.
 
Furthermore, entitlement to service connection on a direct basis must also be denied as there is no showing of an inservice incurrence.  Without competent and credible evidence of an association between a cardiovascular disease and the Veteran's active duty, service connection is not warranted.  
 
Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the claim, and the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).  The claim is denied.
 

ORDER
 
Entitlement to service connection for a cardiovascular disease, to include ischemic heart disease as a result of exposure to herbicides, is denied.
 
 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


